The Chancellor.
In an advisory opinion to the Passaic Circuit Court, the Supreme Court passed upon the single question involved in this case when the case was before it sub nomine (Matthews v. Miller, 18 Vroom 414), and, in consequence, the judgment now under review was entered.
In Poineer v. Bagnall, 20 Vroom 226, this court expressly disapproved Matthews v. Miller, and now, for the reasons which induced that disapproval, it will reverse the judgment below.
For affirmance — None.
For reversal — The Chancellor, Depue, Garrison, Mague, Reed, Scudder, Van Syckel, Brown, Clement, Cole, McGregor, Smith, Whitaker. 13.